P.2d 1376, 1379 (1987), and we
                            ORDER the judgment of conviction AFFIRMED.'




                                            A c, .eQ,4t
                                        Hardesty
                                                      n               ,J.




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                      'Savage's fast track statement does not comply with NRAP 3C(h)(1)
                and NRAP 32(a)(4) because it does not have margins of at least one inch
                on all four sides. We caution appellant's counsel, Matt Stermitz, that
                future failure to comply with the applicable rules when filing briefs in this
                court may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                                                                            T